Case 2:20-cv-01323 Document 1-6 Filed 09/03/20 Page 1 of 5




                                                         Exhibit E
                         Complaint/Mayor Order on Eviction, Mar. 14, 2020

                               Court: W.D. Wash. Case No. ____________
                                                          Pacific Legal Foundation
                                                 255 South King Street, Suite 800
                                                Seattle, WA 98104 - 425.576.0484
            Case 2:20-cv-01323 Document 1-6 Filed 09/03/20 Page 2 of 5
Exhibit B Modified Emergency Order
V3
                                CIVIL EMERGENCY ORDER

                                     CITY OF SEATTLE

                     MORATORIUM ON RESIDENTIAL EVICTIONS


WHEREAS, in my capacity as Mayor, I proclaimed a civil emergency exists in the City of Seattle
in the Mayoral Proclamation of Civil Emergency dated March 3, 2020; and

WHEREAS, the facts stated in that proclamation continue to exist, as well as the following
additional facts:

WHEREAS, the World Health Organization (WHO) has declared that COVID-19 disease is a
global pandemic, which is particularly severe in high risk populations such as people with
underlying medical conditions and the elderly, and the WHO has raised the health emergency to
the highest level requiring dramatic interventions to disrupt the spread of this disease; and

WHEREAS, as of March 13, 2020, Public Health Seattle & King County announced 58 new
cases of COVID-19 in King County residents, for a total of 328 cases, including 32 deaths; and

WHEREAS, on March 13, 2020, the Governor of Washington state issued an emergency order
announcing all K-12 schools in Washington to be closed from March 17, 2020
through April 24, 2020 to combat the spread of the disease; and

WHEREAS, on March 13, 2020, the President of the United States declared a national emergency
to allow the government to marshal additional resources to combat the virus; and

WHEREAS, on March 11, 2020, the Governor of Washington state and the Local Health Officer
for Public Health Seattle & King County issued parallel orders prohibiting gatherings of 250
people or more for social, spiritual and recreational activities in King County; and

WHEREAS, the COVID-19 crisis has had a significant impact on the local economy impacting
the retail, restaurant and other industries resulting in layoffs and reduced work hours for a
significant percentage of this workforce and loss of income for small businesses; and

WHEREAS, layoffs and substantially reduced work hours will lead to widespread economic
hardship that will disproportionately impact low- and moderate- income workers resulting in lost
wages and the inability to pay for basic household expenses, including rent; and

WHEREAS, in the last two weeks there has been a significant 50% drop in the number of tenants
appearing in court for their eviction hearings in King County resulting in default judgments being
entered and tenants losing substantial rights to assert defenses or access legal and economic
assistance; and

WHEREAS, evictions result in a loss of housing and create housing instability, potentially
increasing the number of people experiencing homelessness and creating a heightened risk of
disease transmission; and
                                                Civil Emergency Order Moratorium on Evictions
                                                                                  Page 1 of 4
            Case 2:20-cv-01323 Document 1-6 Filed 09/03/20 Page 3 of 5
Exhibit B Modified Emergency Order
V3

WHEREAS, the City invests in eviction prevention programs, but resources are not sufficient to
address housing stability needs of dislocated workers during this unprecedented public health
epidemic; and

WHEREAS, jurisdictions across the nation are considering or have implemented eviction
prevention to provide housing stability to dislocated workers during this unprecedented public
health emergency; and

WHEREAS, Art. XI, Sec. 11 of the Washington State Constitution grants cities like The City of
Seattle broad polic


WHEREAS, the Washington State Legislature has declared a state policy to help residents who
are experiencing a temporary crisis in retaining stable housing to avoid eviction from their homes,
as expressed in Laws of 2019 c 356 section 1; and

WHEREAS, a temporary moratorium on residential evictions during the COVID-19 outbreak will
protect the public health, safety, and welfare by reducing the number of individuals and families
entering into homelessness during this epidemic, which means lowering the number of people who
may develop the disease or spread the disease; and

WHEREAS, the civil emergency necessitates the utilization of emergency powers granted to the
Mayor pursuant to: the Charter of the City of Seattle, Article V, Section 2; Seattle Municipal Code
(SMC) Chapter 10.02; and chapter 38.52 RCW; and

WHEREAS, SMC 10.02.020.A.15 authorizes the Mayor to proclaim
                                                    and take extraordinary measures to
protect the public peace, safety and welfare; and

WHEREAS, the COVID-19 civil emergency requires the issuance of an order that is specifically
aimed at a moratorium on residential evictions during the civil emergency in order to keep people
housed and protect the public safety, health and welfare as set forth in this Civil Emergency Order;
therefore,

WHEREAS, the conditions of this Civil Emergency Order are designed to provide the least
necessary restriction on the rights of the public per SMC 10.02.025.C and

WHEREAS, pursuant to SMC 10.02.025.B, I believe it is in the best interest of the public safety,
rescue and recovery efforts, and the protection of property that the exercise of certain rights be
temporarily limited as set forth in this Civil Emergency Order; therefore,



BE IT PROCLAIMED BY THE MAYOR OF THE CITY OF SEATTLE, THAT:

     I, JENNY A. DURKAN, MAYOR OF THE CITY OF SEATTLE, ACTING UNDER
THE AUTHORITY OF SEATTLE MUNICIPAL CODE SECTIONS 10.02.020.A.15, AND MY
                                                 Civil Emergency Order Moratorium on Evictions
                                                                                   Page 2 of 4
            Case 2:20-cv-01323 Document 1-6 Filed 09/03/20 Page 4 of 5
Exhibit B Modified Emergency Order
V3
MAYORAL PROCLAMATION OF CIVIL EMERGENCY, DATED MARCH 3, 2020,
HEREBY ORDER:


SECTION 1:

        A. Effective immediately, a moratorium on residential evictions for non-payment is
hereby ordered until the earlier of the termination of the civil emergency declared in the
Proclamation of Civil Emergency dated March 3, 2020 or 30 60 days from the effective date of
this Emergency Order. The decision to extend the moratorium shall be evaluated and determined
by the Mayor based on public health necessity;

         B. An owner of a housing unit residential landlord shall not initiate an unlawful detainer
action, issue a notice of termination, or otherwise act on any termination notice, including any
action or notice related to a rental agreement that has expired or will expire during the effective
date of this Emergency Order, unless the unlawful detainer action or action on a termination notice
is due to actions by the tenant constituting an imminent threat to the health or safety of neighbors,
the landlord, or the tenan                               members issue a notice of termination or
initiate an eviction action for non-payment of rent or otherwise act on a termination notice for non-
payment of rent during this moratorium. Further, no late fees or other charges due to late payment
of rent shall accrue during the moratorium; and

         C. It shall be a defense to any eviction action that the eviction of the tenant will occur
during the moratorium, unless the eviction action is due to actions by the tenant constituting an
imminent threat to the health or safety of neighbors, the landlord, or
household members. For any pending eviction action, regardless if the tenant has appeared, for the
non-payment of rent, it shall be a defense to any eviction action that the eviction of the tenant
would occur during the moratorium. Given the public health emergency and public safety issues,
a court may grant a continuance for a future hearing date in order for the eviction action to be heard
after the moratorium a court may grant a continuance for a future court date in order for the matter
to heard at a time after the moratorium is terminated; and

         D. Effective immediately, the Sheriff of King County is requested to cease execution of
eviction orders during the moratorium.


SECTION 2:

        All mayoral proclamations and orders presently in effect shall remain in full force and
effect except that, insofar as any provision of any such prior proclamation is inconsistent with any
provision of this proclamation, then the provision of this proclamation shall control.

SECTION 3:

        A copy of this Civil Emergency Order shall be delivered to the Governor of the State of
Washington and to the County Executive of King County. To the extent practicable, a copy of this
Civil Emergency Order shall be made available to all news media within the City and to the general
public. In order to give the widest dissemination of this Civil Emergency Order to the public, as

                                                  Civil Emergency Order Moratorium on Evictions
                                                                                    Page 3 of 4
            Case 2:20-cv-01323 Document 1-6 Filed 09/03/20 Page 5 of 5
Exhibit B Modified Emergency Order
V3
many other available means as may be practical shall be used, including but not limited to posting
on public facilities and public address systems. SMC 10.02.100.

SECTION 4:

        This Civil Emergency Order shall immediately, or as soon as practical, be filed with the
City Clerk for presentation to the City Council for ratification and confirmation, modification or
rejection, and if rejected this Civil Emergency Order shall be void; however, any such rejection or
modification shall not affect any actions previously taken. The Council may, by resolution, ratify,
modify or reject the order. If the City Council modifies or rejects this Civil Emergency Order, said
modification or rejection shall be prospective only, and shall not affect any actions taken prior to

    actual costs incurred by those who were ordered by or entered into contracts with the City, as
set forth in Seattle Municipal Code subsection 10.02.020.B. The Council shall endeavor to act on
any order within 48 hours of its being presented to the Council by the Mayor.



DATED this             day of                        , 2020, at              am/pm.




                                      JENNY A. DURKAN
                                      MAYOR OF THE CITY OF SEATTLE




                                                 Civil Emergency Order Moratorium on Evictions
                                                                                   Page 4 of 4
